Citation Nr: 1112739	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to in-service herbicide exposure. 

2.  Entitlement to service connection for a skin rash, claimed as due to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In his July 2007 substantive appeal, the Veteran requested to be scheduled for a personal hearing before the Board.  He subsequently withdrew that request in March 2009.

The the issues of entitlement to service connection for a heart disorder, claimed as secondary to herbicide exposure, as well as whether there was clear and unmistakable error (CUE) in the rating decision of April 1970 which denied entitlement to service connection for an injury of the left hand, middle finger, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Squamous cell carcinoma of the skin, keratosis, and eczema are not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.  

2.  The competent medical evidence of record fails to establish that squamous cell carcinoma of the skin manifested in service or that it is otherwise etiologically related to the Veteran's active service.  

3.  The competent medical evidence of record fails to establish that keratosis or eczema manifested in service or that they are otherwise etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Skin cancer, diagnosed as squamous cell carcinoma, was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Skin disorders, diagnosed as keratosis and eczema, were not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  Further, the Veteran submitted additional records and statements in support of his claims. 

The Board also notes that the claims file contains correspondence dated in September 1999 from the Social Security Administration (SSA) notifying the Veteran that he was eligible to receive disability benefits as of April 1998.  The Veteran, however, did not report to VA that there are SSA records that would be pertinent to his current claims.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran himself did not identify any SSA records that would be relevant to his claims, and it is not at all clear that there exist SSA records that would be relevant to his claim.  Significantly, the Veteran reports that his skin rashes had their onset in 1998 while his skin cancer had its onset in 2000.  As the SSA found the Veteran to be disabled as of April 1998, it is clear that the SSA records would not be relevant to his subsequently-diagnosed skin cancer.  Rather, it is much more likely that the Veteran's SSA records pertain to his non-service-connected cardiac disorders, for which he was treated in March and April 1998.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.

Next, the Board concedes that specific VA medical opinions pertinent to the issues on appeal were not obtained.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran seeks entitlement to service connection for skin cancer and reoccurring skin rashes.  Significantly, the Veteran does not allege that these disorders had their onsets in service; rather, he claims that they are due to herbicide (Agent Orange) exposure in Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2010).

It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.  In the update published in 2007 squamous cell carcinoma of the skin, actinic keratosis, and eczema were not among the diseases found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam era was a cause of the disease.  72 Fed. Reg. 32395-32407 (2007).  

The Board notes that on August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  However, these amendments are not applicable to the Veteran's current claims.  The Board may therefore proceed with adjudication of the issue of entitlement to service connection for squamous cell carcinoma of the skin, keratosis, and eczema.

As is relevant to this claim, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam for in order to be presumed to have been exposed to Agent Orange or other related defoliants.  In contrast, a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).
	
Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF.  It also includes a number of specifically listed amphibious attack transports and destroyers.

Regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

In this case, the record reflects that the Veteran was stationed in the Republic of Vietnam during active service from 1969 to 1970.

Service treatment records do not show any complaints, findings, or diagnoses of any skin disorders.  Significantly, his April 1970 Report of Medical Examination at separation indicated that his skin and lymphatics were within normal limits.  The Veteran does not contend otherwise.  He also makes no allegations as to continuity of symptomatology.  Rather, he consistently argues that these disabilities are etiologically related to his exposure to Agent Orange.  Specifically, on his March 2006 Application for Compensation and/or Pension, the Veteran indicated that his recurrent skin rashes had their onset in 1998 (28 years after separation from service), while his skin cancer had its onset in 2000 (30 years after separation from service).  

VA treatment records reveal skin lesions on the Veteran's neck diagnosed as squamous cell carcinoma in December 2003.  A skin disorder of his right hand and left arm was diagnosed as actinic keratosis and seborrhoeic keratosis in June 2006.  

Exposure to Agent Orange is conceded in this case, as service personnel records and lay evidence demonstrate that the Veteran did serve on river boat patrol within the land borders of the Republic of Vietnam during active service from 1969 to 1970.  However, as squamous cell carcinoma of the skin, keratosis, and eczema are not among the diseases recognized by VA as associated with herbicide exposure, he does not enjoy the presumption of service connection as per 38 C.F.R. § 3.309(e). As discussed above, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, entitlement to service connection is considered on this basis as well.  

As discussed above, service treatment records reflect no complaints of, treatment for, or a diagnosis related to a skin disorder or any symptoms reasonably attributed thereto.  His April 1970 Report of Medical Examination at separation indicated that his skin and lymphatics were within normal limits.  Therefore, neither skin cancer nor skin rashes were noted in service.
	
Next, post-service evidence does not indicate the presence of a skin disorder for many years after service discharge.  Specifically, VA treatment records reveal skin lesions on the Veteran's neck diagnosed as squamous cell carcinoma in December 2003, as well as a skin disorder of his right hand and left arm diagnosed as actinic keratosis and seborrhoeic keratosis in June 2006.   These diagnoses come over 30 years after he was discharged from service in 1970.  Therefore, the competent evidence does not reflect continuity of symptomatology.

Additionally, the Veteran's own statements do not contradict this conclusion.  Specifically, the Board points out that he is competent to provide lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
	
Here, however, the Veteran indicated in March 2006 that his recurrent skin rashes had their onset in 1998 (28 years after separation from service), while his skin cancer had its onset in 2000 (30 years after separation from service).  These assertions are, in fact, roughly consistent with the medical evidence of record, and he has never contradicted these assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.
	
Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's skin cancer or skin rashes to active duty.
	
First, the competent evidence does not indicate the presence of skin cancer or skin rashes for many years after he left active duty service.  Moreover, no treating health care professional has ever established or suggested such a relationship.  In fact, other than the issue of Agent Orange exposure discussed above, the Veteran does not allege such a relationship.  Therefore, as the evidence does not indicate a continuity of skin symptomatology and no competent evidence of a nexus between his current skin disorders and active duty service, entitlement to service connection for skin cancer and skin rashes has not been established.
	 
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Although the Veteran is competent to report that he suffers from skin disorders, he is not competent to provide testimony that diagnoses those conditions to be squamous cell carcinoma, actinic keratosis, or seborrhoeic keratosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because cancer and keratosis are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the nature and etiology of his skin disorders are found to lack competency.  

For the foregoing reasons, the claims for service connection for skin cancer and skin rashes must be denied on a direct and presumptive basis.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER


Service connection for skin cancer, claimed as due to in-service herbicide exposure, is denied. 

Service connection for a skin rash, claimed as due to in-service herbicide exposure, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


